DETAILED ACTION
This action is in response to the claims filed 29 September 2017 for application 15/721,586 filed 29 September 2017.
Claims 1-22 are pending.
Claims 1-22 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
¶0134, lines 4-5, United Nations Standard Products and Services Codes (UNSPSC. should read “United Nations Standard Products and Services Codes (UNSPSC).” [missing closing parenthesis before the period]
Appropriate correction is required.
	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
¶0044, line 3, the machine learning training sets 114 [should be reference number 144]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 1, 138 Machine Learning Type Options
Fig. 1, 140 Machine Learning Parameter Options
Fig. 1, 142 Machine Learning Training Options
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-22 are objected to because of the following informalities:
Claim 1, line 15, “and” should be added to end of line
Claim 2, line 1, The method of claim 1, a second machine learning configuration file should read “The method of claim 1, further comprising a second machine learning configuration file”
Claim 2, lines 3-4, one or more first third machine learning parameters should read “one or more third machine learning parameters”
Claim 2, line 15, “and” should be added to end of line
Claim 3, line 8, “and” should be added to end of line
Claim 4, line 6, “and” should be added to end of line
Claim 5, line 17, “and” should be added to end of line
Claim 6, line 8, user interface, subset of the plurality should read “user interface, a subset of the plurality”
Claim 6, line 10, “and” should be added to end of line
Claim 7, line 23, “and” should be added to end of line
Claim 8, line 1, The method of claim 1, a second machine learning configuration file should read “The method of claim 1, further comprising a second machine learning configuration file”
Claim 8, lines 3-4, one or more first third machine learning parameters should read “one or more third machine learning parameters”
Claim 8, line 14, “and” should be added to end of line
Claim 9, line 15, “and” should be added to end of line
Claim 10, line 9, “and” should be added to end of line
Claim 11, line 8, “and” should be added to end of line
Claim 12, line 2, “and” should be added to end of line
Claim 12, line 18, “and” should be added to end of line
Claim 13, line 2, wherein a second machine learning should read “further comprising a second machine learning”
Claim 13, line 4, one or more first third machine learning parameters should read “one or more third machine learning parameters”
Claim 13, line 4, “and” should be added to end of line
Claim 13, line 13, receiving, at the machine learning server computer, a second input dataset; should read “receiving a second input dataset”
Claim 13, line 15, “and” should be added to end of line
Claim 14, line 8, “and” should be added to end of line
Claim 15, line 7, “and” should be added to end of line
Claim 16, line 18, “and” should be added to end of line
Claim 17, line 9, user interface, subset of the plurality should read “user interface, a subset of the plurality”
Claim 17, line 11, “and” should be added to end of line
Claim 18, line 24, “and” should be added to end of line
Claim 19, line 2, wherein a second machine learning should read “further comprising a second machine learning”
Claim 19, line 4, one or more first third machine learning parameters should read “one or more third machine learning parameters”
Claim 19, line 4, “and” should be added to end of line
Claim 19, line 16, “and” should be added to end of line
Claim 20, line 15, “and” should be added to end of line
Claim 21, line 10, “and” should be added to end of line
Claim 22, line 8, “and” should be added to end of line


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 18, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7, 18 recite the subset of the particular input dataset (Claim 7, line 22; Claim 18, line 23) while failing to provide and antecedent basis for "the subset." While claims 5 and 16 recite a subset of the particular input dataset, claims 7, 18 do not depend from these claims but depend from claims 3 and 14, respectively. It is suggested that in claims 7, 18, the above phrase be modified to recite "the subset of the particular input dataset."

Claims 10, 21 include the relative term more accurate (Claim 10, lines 7, 11 [two instance]; Claim 21, lines 8, 12 [two instance]). The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification provides examples such as more correct outputs (Specification, ¶0054) or by using confidence scores (Specification, ¶0067), it does 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 8, 10-13, 19, 21-22 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-2, 8, 10-11), a machine/system/product (claims 12-13, 19, 21-22), and/or a composition of matter. 
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) and, if so, whether the exception is integrated into a practical application of the exception (2019 PEG Revised Step 2A). Claims 1-2, 8, 10-13, 19, 21-22 are directed to the abstract idea of concepts performed in the human mind without any integration into a practical application. Lastly, the claims must be evaluated as to whether the claims recite additional elements that amount to an inventive concept (i.e., "significantly more" than the recited judicial exception). Claims 1-2, 8, 10-13, 19, 21-22 do not recite any additional 

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
With respect to the abstract idea of concepts performed in the human mind, the claim recites ... storing ... one or more machine learning configuration files ...; displaying ... a plurality of selectable parameter options ...; receiving ... a particular input dataset; receiving ... a selection of one or more selectable parameter options ...; replacing, in the particular machine learning configuration file, the one or more first machine learning parameters with the one or more second machine learning parameters; ... configuring a particular machine learning system; ... computing a particular output dataset. The limitation of storing ... one or more machine learning configuration files ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user manually noting on a piece of paper one or more machine learning configurations. The limitation of displaying ... a plurality of selectable parameter options ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply presenting a plurality of options to a user for visual inspection. The limitation of receiving ... a particular input dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses a user simply acquiring a set of data visually, orally or by another receiving ... a selection of one or more selectable parameter options ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses a user simply acquiring parameter options visually, orally or by another method. The limitation of replacing, in the particular machine learning configuration file, the one or more first machine learning parameters with the one or more second machine learning parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses a user simply swapping one set of noted configurations with a different set of configurations. The limitation of ... configuring a particular machine learning system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "configuring" in the context of this claim encompasses a user simply setting up a model using configuration parameters. The limitation of ... computing a particular output dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses a user generating an output from an input using a single pass of a simple model. As part of the "storing," "displaying" and "receiving ... parameter options" mental processes, the claim limitations provide additional information regarding the contents of the configuration file and the value of the parameter options. As part of the "configuring" and "computing" mental processes, the claim limitations provide additional information regarding input data, configuration and location of information. This merely provides more descriptive information about the data. If a claim limitation, under its broadest 
Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – a machine learning server computer and a graphical user interface. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a machine learning server computer and a graphical user interface amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claims 2, 8, 10-11, the limitations are further directed to the abstract idea of concepts performed in the human mind and include additional limitations which are not deemed to transform the judicial exception into a patentable invention. Therefore, claims 2, 8, 10-11 are not patent eligible as noted below.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites displaying ... a plurality of selectable network type options ...; receiving ... a selection of a first selectable network type option ...; configuring the particular machine learning system ...; receiving ... a second input dataset; receiving ... a selection of a second selectable network type option ...; ... configuring a second machine learning system; ... computing a second output dataset. The limitation of displaying ... a plurality of selectable network type options ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply presenting a plurality of options to a user for visual inspection. The limitation of receiving ... a selection of a first selectable network type option ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses a user simply acquiring parameter options visually, orally or by another method. The limitation of configuring the particular machine learning system ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "configuring" in the context of this claim encompasses a user simply setting up a model using configuration parameters. The limitation of receiving ... a second input dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses a user simply acquiring a set of data visually, orally or by another method. The limitation of receiving ... a selection of a second selectable network type option ..., as drafted, is a process that, under its broadest .. configuring a second machine learning system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "configuring" in the context of this claim encompasses a user simply setting up a model using configuration parameters. The limitation of ... computing a second output dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses a user generating an output from an input using a single pass of a simple model. As part of the claim, "a second machine learning configuration file ..." provides additional information regarding the one or more machine learning configuration files. As part of the "displaying," "receiving ... a first selectable network type option" and "receiving ... a second selectable network type option" mental processes, the claim limitations provide additional information regarding the network type options. As part of the "configuring," "configuring" and "computing" mental processes, the claim limitations provide additional information regarding input data, configuration and location of information. This merely provides more descriptive information about the data. Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – a machine learning server computer and a graphical user interface. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites displaying ... a plurality of selectable network type options ...; receiving ... a selection of both a first selectable network type option ... and a second selectable network type option ...; configuring the particular machine learning system ...; ... configuring a second machine learning system; ... computing a second output dataset. The limitation of displaying ... a plurality of selectable network type options ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply presenting a plurality of options to a user for visual inspection. The limitation of receiving ... a selection of both a first selectable network type option ... and a second selectable network type option ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses a user simply acquiring parameter options visually, orally or by another method. The limitation of configuring the particular machine learning system ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "configuring" in the context of this claim encompasses a user simply setting up a model using configuration parameters. The limitation of ... configuring a second machine learning system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "configuring" in the context of this claim encompasses a user simply setting up a model using configuration parameters. The limitation of ... computing a second output dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses a user generating an output from an input using a single pass of a simple model. As part of the claim, "a second machine learning configuration file ..." provides additional information regarding the one or more machine learning configuration files. As part of the "displaying" and "receiving" mental processes, the claim limitations provide additional information regarding the network type options. As part of the "configuring," "configuring" and "computing" mental processes, the claim limitations provide additional information regarding input data, configuration and location of information. This merely provides more descriptive information about the data. Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – a machine learning server computer and a graphical user interface. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites configuring a plurality of test machine learning systems ...; ... computing a plurality of test output datasets; determining that an output of a particular test machine learning system of the plurality of test machine learning systems is more accurate than outputs of each other test machine learning system of the plurality of test machine learning systems ...; in response to determining that the output of the particular test machine learning system is more accurate than each other test machine learning system, storing the particular machine learning configuration file with the one or more first machine learning parameters. The limitation of configuring a plurality of test machine learning systems ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "configuring" in the context of this claim encompasses a user simply setting up models using configuration parameters. The limitation of ... computing a plurality of test output datasets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses a user generating an output from an input using a simple model. The limitation of determining that an output of a particular test machine learning system of the plurality of test machine learning systems is more accurate than outputs of each other test machine learning system of the plurality of test machine learning systems ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user simply comparing outputs. The limitation of in response to determining that the output of the particular test machine learning system is more accurate than each other test machine learning system, storing the particular machine learning configuration file with the one or more first machine learning parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user manually noting on a piece of paper one or more machine learning configurations based on the comparison. As part of the "configuring," "computing" and "determining" mental processes, the claim limitations provide additional information regarding input data, configuration and location of information. This merely provides more descriptive information about the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites storing ... a plurality of machine learning training datasets; displaying ... a plurality of selectable training options ...; receiving ... a selection of a particular selectable training option ...; in response to computing the particular output dataset, updating the particular machine learning training dataset using the particular input dataset and the particular output dataset. The limitation of storing ... a plurality of machine learning training datasets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user manually noting on a piece of paper one or more training data. The limitation of displaying ... a plurality of selectable training options ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply presenting a plurality of options to a user for visual inspection. receiving ... a selection of a particular selectable training option ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses a user simply acquiring training options visually, orally or by another method. The limitation of in response to computing the particular output dataset, updating the particular machine learning training dataset using the particular input dataset and the particular output dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "updating" in the context of this claim encompasses the user manually adding a data value to a pre-existing set of data. As part of the "displaying" and "receiving" mental processes, the claim limitations provide additional information regarding the training options. Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – a machine learning server computer and a graphical user interface. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. The limitations in this claim correspond to the limitations of claim 1 and are, therefore, rejected for the same reasons as described in claim 1.
Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – one or more processors and a memory storing instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of one or more processors and a memory storing instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claims 13, 19, 21-22, the limitations are further directed to the abstract idea of concepts performed in the human mind and include additional limitations which are not deemed to 
Claim 13 incorporates the rejection of claim 12 as stated above. Further the limitations in this claim correspond to the limitations of claim 2 and are, therefore, rejected for the same reasons as described in claim 2.
Claim 19 incorporates the rejection of claim 12 as stated above. Further the limitations in this claim correspond to the limitations of claim 8 and are, therefore, rejected for the same reasons as described in claim 8.
Claim 21 incorporates the rejection of claim 12 as stated above. Further the limitations in this claim correspond to the limitations of claim 10 and are, therefore, rejected for the same reasons as described in claim 10.
Claim 22 incorporates the rejection of claim 12 as stated above. Further the limitations in this claim correspond to the limitations of claim 11 and are, therefore, rejected for the same reasons as described in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 12, 19, 21 are rejected under 35. U.S.C. 102(a)(1) as being anticipated by Gibiansky et al. (US 2016/0110657 A1 – Configurable Machine Learning Method Selection and Parameter Optimization System and Method, hereinafter referred to as “Gibiansky”)
Regarding claim 1, Gibiansky teaches a method comprising: 
storing, at a machine learning server computer (Gibiansky, ¶0044 – teaches selection and optimization server), one or more machine learning configuration files, a particular machine learning configuration file of the one or more machine learning configuration files comprising instructions for configuring a machine learning system of a particular machine learning type with one or more first machine learning parameters (Gibiansky, ¶0078 – teaches that the parameter optimization unit may store the one or more sample parameters in a storage device [Storage on a storage device is interpreted as storing in a file on the storage device]; Gibiansky, ¶0108 – teaches storing parameter settings in a file which includes machine learning method, and, for example, number of trees [first parameter]; Gibiansky, ¶0129 – teaches storing parameter configurations in a file; see also Gibiansky, ¶0035-0036, 0063-0064); 
displaying, through a graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a plurality of selectable parameter options, each of which defining a value for a machine learning parameter (Gibiansky, ¶0108 – teaches selectable parameters each of which has a defined value, for example number of trees picked from a set of {2, 4, 6, 8, 10}; see also Gibiansky, Fig. 6, ¶0110); 
receiving, at the machine learning server computer, a particular input dataset (Gibiansky, ¶0046 – teaches receiving a set of training data); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a selection of one or more selectable parameter options corresponding to one or more second machine learning parameters different from the one or more first machine learning parameters (Gibiansky, ¶0108 – teaches the user inputting one or more parameter values for one or more parameters, e.g., number of trees [first] and tree depth ; 
replacing, in the particular machine learning configuration file, the one or more first machine learning parameters with the one or more second machine learning parameters (Gibiansky, ¶0076 – teaches default parameters which can be replaced by user selected parameters; Gibiansky, ¶0107 – teaches using default sample parameters; Gibiansky, ¶0108 – teaches using user inputted parameters instead of sample parameters for at least some of the parameter options [Because the system can use defaults or user inputs, the system has defaults for parameter options and therefore replaces the parameter if inputted by the user]; see also Gibiansky, ¶0105 – teaches that each model is embedded with one or more parameters and changing a model would require replacing a first set of parameters with a second set of parameters; Gibiansky, ¶¶0078, 0108, 0129 – storing parameters in a configuration file); 
using the particular machine learning configuration file, configuring a particular machine learning system (Gibiansky, ¶0108 – teaches using a stored file of parameters to configure a machine learning system in the same was it was before to continue the tuning process; Gibiansky, ¶0129 – using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process); 
using the particular machine learning system and the particular input dataset, computing a particular output dataset (Gibiansky, ¶0052 – teaches a GUI to submit data for processing and return to the GUI the results of the machine learning method as applied to the submitted data; Gibiansky, ¶0106 – teaches generating output for training and/or test data).

Regarding claim 8, Gibiansky teaches all of the limitations of the method of claim 1 as noted above. Gibiansky further teaches a second machine learning configuration file of the one or more machine learning configuration files comprising instructions for configuring a machine learning system of a second machine learning type with one or more first third machine learning parameters (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0078 – teaches that the parameter optimization unit may store the one or more sample parameters in a storage device [Storage on a storage device is interpreted as storing in a file on the storage device]; Gibiansky, ¶0108 – teaches storing parameter settings in a file which includes machine learning method, and, for example, number of trees [first parameter]; Gibiansky, ¶0129 – teaches storing parameter configurations in a file; see also Gibiansky, ¶0035-0036, 0063-0064 [While Gibiansky does not explicitly note separate configuration files, it would be obvious to a person skilled in the art that any number of configuration files could be used, each storing any designated data required, including one configuration file for each machine learning type.]; Gibiansky, ¶0093), and wherein the method further comprises: 
displaying, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a plurality of selectable network type options, each of which defining a type of machine learning system (Gibiansky, ¶0108 – teaches selectable machine learning methods; see also Gibiansky, ¶0093 – teaches various machine learning methods that can be selected; Gibiansky, Fig. 6, ¶0110); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a selection of both a first selectable network type option corresponding to a machine learning system of the particular machine learning type (Gibiansky, ¶0108 – teaches the user selecting a machine learning method, for example, GBM [particular machine learning type]; see also Gibiansky, Fig. 6, ¶0100 – shows a GUI with tuning model selection) and a second selectable network type option corresponding to a machine learning system of the second machine learning type (Gibiansky, ¶0091 – teaches evaluating two different models in ; 
configuring the particular machine learning system based, at least in part, on the selection of the first selectable network type option (Gibiansky, ¶0108 – teaches configuring the machine learning system using the selected machine learning method and the selected parameters and values); 
based, at least in part, on the selection of the second selectable network type option, using the second machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning model to configure a machine learning system in the same was it was before to continue the tuning process; Gibiansky, ¶0129 – using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process); 
using the second machine learning system and the particular input dataset, computing a second output dataset (Gibiansky, ¶0052 – teaches a GUI to submit data for processing and return to the GUI the results of the machine learning method as applied to the submitted data; Gibiansky, ¶0106 – teaches generating output for training and/or test data; Gibiansky, ¶0102 – teaches comparing results of two candidate models [This requires a first output from a first model and a second output from a second model]).

Regarding claim 10, Gibiansky teaches all of the limitations of the method of claim 1 as noted above. Gibiansky further teaches 
configuring a plurality of test machine learning systems of the particular machine learning type, each of which comprising different machine learning parameters (Gibiansky, ¶0079 – teaches comparing two gradient boosted machines (GBM) where one has 1427 trees [parameter] and the other has 1293 trees [parameter]); 
using a test input dataset and the plurality of test machine learning systems, computing a plurality of test output datasets (Gibiansky, ¶0050 – teaches selection and optimization server retrieves training and test data; Gibiansky, ¶0098 – teaches using test samples on the models to generate new parameters and repeat the process; Gibiansky, ¶0118 – teaches generating fitness [accuracy] based on test samples); 
determining that an output of a particular test machine learning system of the plurality of test machine learning systems is more accurate than outputs of each other test machine learning system of the plurality of test machine learning systems (Gibiansky, ¶0079 – teaches comparing two GBMs [test machine learning systems] where the GBM with 1437 trees has higher accuracy than the one with 1293 trees), the particular test machine learning system comprising the one or more first machine learning parameters (Gibiansky, ¶0079 – teaches comparing two gradient boosted machines (GBM) where one has 1437 trees [first parameter] and the other has 1293 trees); 
in response to determining that the output of the particular test machine learning system is more accurate than each other test machine learning system, storing the particular machine learning configuration file with the one or more first machine learning parameters (Gibiansky, ¶¶0080-0081 – teaches using the results of the more accurate model to form a new parameter distribution; see also Gibiansky, ¶¶0078, 0108, 0129 – storing parameters in a configuration file).

Regarding claim 12
Regarding claim 19, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky for the reasons set forth in the rejection of claim 8.

Regarding claim 21, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky for the reasons set forth in the rejection of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibiansky in view of Maclean et al. (US 2020/0050329 A1 - User Interface Based Variable Machine Modeling, hereinafter referred to as "Maclean").

Regarding claim 2, Gibiansky teaches all of the limitations of the method of claim 1 as noted above. Gibiansky further teaches a second machine learning configuration file of the one or more machine learning configuration files comprising instructions for configuring a machine learning system of a second machine learning type with one or more first third machine learning parameters (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0078 – teaches that the parameter optimization unit may store the one or more sample parameters in a storage device [Storage on a storage device is interpreted as storing in a file on the storage device]; Gibiansky, ¶0108 – teaches storing parameter settings in a file which includes machine learning method, and, for example, number of trees [first parameter]; Gibiansky, ¶0129 – teaches storing parameter configurations in a file; see also Gibiansky, ¶0035-0036, 0063-0064 [While Gibiansky does not explicitly note separate configuration files, it would be obvious to a person skilled in the art that any number of configuration files could be used, each storing any designated data required, including one configuration file for each machine learning type.]; Gibiansky, ¶0093), and wherein the method further comprises: 
displaying, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a plurality of selectable network type options, each of which defining a type of machine learning system (Gibiansky, ¶0108 – teaches selectable machine learning methods; see also Gibiansky, ¶0093 – teaches various machine learning methods that can be selected; Gibiansky, Fig. 6, ¶0110); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a selection of a first selectable network type option corresponding to a machine learning system of the particular machine learning type (Gibiansky, ¶0108 – teaches the user selecting a machine learning method, for example, GBM [particular ; 
configuring the particular machine learning system based, at least in part, on the selection of the first selectable network type option (Gibiansky, ¶0108 – teaches configuring the machine learning system using the selected machine learning method and the selected parameters and values); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a selection of a second selectable network type option corresponding to a machine learning system of the second machine learning type (Gibiansky, ¶0091 – teaches evaluating two different models in parallel [This requires the selection of a second model type]; Gibiansky, ¶0108 – teaches the user selecting a machine learning method; see also Gibiansky, Fig. 4, ¶0101 – teaches training a first candidate model and a second candidate model simultaneously);
based, at least in part, on the selection of the second selectable network type option, using the second machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning model to configure a machine learning system in the same was it was before to continue the tuning process; Gibiansky, ¶0129 – using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process).
However, Gibiansky does not explicitly teach receiving, at the machine learning server computer, a second input dataset; and using the second machine learning system and the second input dataset, computing a second output dataset.
Maclean teaches 
receiving, at the machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers), a second input dataset (Maclean, ¶0090 – teaches the comparative modeling system receiving a plurality of selections for a plurality of data set and a plurality of transform families; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17); 
using the second machine learning system and the second input dataset, computing a second output dataset (Maclean, ¶0069 – teaches generating first output for a first model and second output for a second model; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky with the teachings of Maclean in order to automatically step through iterative modeling of data in order to automatically identify suitable modeling results in the field of machine learning configuration using graphical user interfaces (Maclean,¶0027 – “The user takes guesses, adjusts model parameters, or, through selections in an interface, causes the comparative modeling system to automatically step through iterative modeling of the set of data using defined intervals. The settings for machine-learning models, in the comparative modeling system, may be hypo-parameters. User interface selections may enable the user to tune vectorization or featurization, or to iteratively try multiple options, automatically identifying suitable modeling results.”).

Regarding claim 3, Gibiansky teaches all of the limitations of the method of claim 1 as noted above. However, Gibiansky does not explicitly teach storing, at the machine learning server computer, a plurality of machine learning training datasets; displaying, through the graphical user interface, a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets; receiving, through the graphical user 
Maclean teaches 
storing, at the machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers), a plurality of machine learning training datasets (Maclean, ¶0035 – teaches storing sets of data in a database; Maclean, ¶0046 – teaches a data set selection; Maclean, ¶0048 – teaches data sets accessible by or included in the comparative modeling system; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6); 
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of a particular selectable training option corresponding to a particular machine learning training dataset (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI); 
in response to configuring the particular machine learning system (Maclean, ¶0065 – teaches selecting at least the first machine learning algorithm and selecting parameters; see also Maclean, Figs. 6-7, 10-12), training the particular machine learning system using the particular machine learning training dataset (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12).


Regarding claim 4, Gibiansky in view of Maclean teaches all of the limitations of the method of claim 3 as noted above. Maclean further teaches 
storing, for each machine learning training dataset of the plurality of machine learning training datasets, category data identifying a data category for the machine learning training dataset (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
receiving, through the graphical user interface, input categorization data identifying a particular data category for the particular input dataset (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
determining that each of the plurality of machine learning training datasets correspond to the particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the  and, in response, display the plurality of selectable training options (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky in view of Maclean for the same reasons as disclosed in claim 3 above.

Regarding claim 9, Gibiansky teaches all of the limitations of the method of claim 1 as noted above. Gibiansky further teaches 
using the particular machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning model to configure a machine learning system in the same was it was before to continue the tuning process; Gibiansky, ¶0129 – using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process); 
in response to configuring the particular machine learning system, training the particular machine learning system (Gibiansky, ¶0093 – teaches training the GBM [particular model]; see also Gibiansky, ¶0104) using the particular machine learning training dataset (Gibiansky, ¶0104 – teaches training using a particular training dataset); 
using the second machine learning system and the particular input dataset, computing a second output dataset (Gibiansky, ¶0052 – teaches a GUI to submit data for processing and return to the GUI the results of the machine learning method as applied to the submitted data; Gibiansky, ¶0106 .
However, Gibiansky does not explicitly teach storing, at the machine learning server computer, a plurality of machine learning training datasets; displaying, through the graphical user interface, a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets; receiving, through the graphical user interface, a selection of both a particular selectable training option corresponding to a particular machine learning training dataset and a second selectable option corresponding to a second machine learning training dataset; and in response to configuring the second machine learning system, training the second machine learning system using the second machine learning training dataset.
Maclean teaches 
storing, at the machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers), a plurality of machine learning training datasets (Maclean, ¶0035 – teaches storing sets of data in a database; Maclean, ¶0046 – teaches a data set selection; Maclean, ¶0048 – teaches data sets accessible by or included in the comparative modeling system; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6); 
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of both a particular selectable training option corresponding to a particular machine learning training dataset (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI) and a second selectable option corresponding to a second machine learning training dataset (Maclean, ¶0090 – teaches the comparative modeling system receiving a plurality of selections for a plurality of data set and a plurality of transform families; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17); 
in response to configuring the second machine learning system, training the second machine learning system using the second machine learning training dataset (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky with the teachings of Maclean in order to automatically step through iterative modeling of data in order to automatically identify suitable modeling results in the field of machine learning configuration using graphical user interfaces (Maclean,¶0027 – “The user takes guesses, adjusts model parameters, or, through selections in an interface, causes the comparative modeling system to automatically step through iterative modeling of the set of data using defined intervals. The settings for machine-learning models, in the comparative modeling system, may be hypo-parameters. User interface selections may enable the user to tune vectorization or featurization, or to iteratively try multiple options, automatically identifying suitable modeling results.”).

Regarding claim 13, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean for the reasons set forth in the rejection of claim 2.

Regarding claim 14, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean for the reasons set forth in the rejection of claim 3.

Regarding claim 15, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean for the reasons set forth in the rejection of claim 4.

Regarding claim 20, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean for the reasons set forth in the rejection of claim 9.

Claims 5-7, 11, 16-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibiansky in view of Maclean and further in view of Burr, Geoffrey W. (US 20180253645 A1 – Triage of Training Data for Accelerating of Large-Scale Machine Learning, hereinafter referred to as “Burr”).

Regarding claim 5, Gibiansky in view of Maclean teaches all of the limitations of the method of claim 3 as noted above.
Gibiansky further teaches
using the particular machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning model to configure a machine learning system in the same was it was before to continue the tuning process; Gibiansky, ¶0129 – .
Maclean further teaches
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of a second selectable training option corresponding to a second machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI; Maclean, ¶0090 – teaches the comparative modeling system receiving a plurality of selections for a plurality of data set and a plurality of transform families; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17); 
training the second machine learning system using the second machine learning training dataset (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17).
However, Gibiansky in view of Maclean does not explicitly teach storing, at the machine learning server computer, a confidence score threshold value; the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score; determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value; identifying a subset of the particular input dataset that corresponds to the subset of the plurality of data items in the particular output dataset; using the second machine learning system and the subset of the particular input dataset, computing a second output dataset; replacing one or more data items in the particular output dataset with one or more corresponding items in the second output dataset.

storing, at the machine learning server computer (Burr, ¶0039 – teaches server), a confidence score threshold value (Burr, ¶0025 – teaches a predetermined threshold used for comparison [To compare to all of the values, it must be stored on the server]); 
the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score (Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined); 
determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold); 
identifying a subset of the particular input dataset that corresponds to the subset of the plurality of data items in the particular output dataset (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [The identification of the training example includes both the input and output of the training example]); 
using the second machine learning system and the subset of the particular input dataset, computing a second output dataset (Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set; Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined; Burr, ¶0025 – teaches selecting a subset of training data by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [Because this process is iterative, after determining a subset, that subset is used for evaluation to determine a new subset [second output dataset]); 
replacing one or more data items in the particular output dataset with one or more corresponding items in the second output dataset (Burr, ¶0031 – teaches that after each training epoch, the forward evaluation is repeated with the examples that had a non-zero probability of inclusion in the training subset [By repeating the evaluation on a retrained model generates outputs in the second output dataset that replaces outputs in the previous [particular] output dataset]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky in view of Maclean with the teachings of Burr in order to remedy the inefficiencies of training by efficiently identifying the small portions of training data to will most effectively train a model and thus minimize errors in the field of machine learning training and configuration (Burr, ¶0016 – “To remedy the inefficiency of backpropagation, there is a need in the art to efficiently identify the small portion of training data that will be the most effective in training an ANN to generalize and thus minimize classification errors in a test set. Accordingly, the present disclosure provides systems and methods for improving performance of ANN training by identifying data in the training set that are most effective in training. Thus, data on which an ANN has already adequately trained can be skipped, allowing a faster overall training process.”).

Regarding claim 6, Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 5 as noted above.
Maclean further teaches
storing, for each machine learning training dataset of the plurality of machine learning training datasets, category data identifying a data category for the machine learning training dataset, the particular machine learning training dataset corresponding to a particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), subset of the plurality of selectable training options (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6), wherein each of the subset of the plurality of selectable training options correspond to the particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4);
receiving the selection of the second selectable training option from the subset of the plurality of selectable training options (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI).
Burr further teaches
in response to determining that the subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold), displaying, through the graphical user interface (Burr, ¶0046 – teaches the system including a display [While Burr does not explicitly teach displaying the training options, it does teach a display and in combination with the GUI and presentation of Maclean, the training options can be displayed]), subset of the plurality of selectable training options (Burr, ¶¶0026-0030 – teaches training options based on the subset, including probability of inclusion and inclusion of random good samples).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky in view of Maclean and further in view of Burr for the same reasons as disclosed in claim 5 above.
Regarding claim 7, Gibiansky in view of Maclean teaches all of the limitations of the method of claim 3 as noted above.
Gibiansky further teaches
using the particular machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning model to configure a machine learning system in the same was it was before to continue the tuning process; Gibiansky, ¶0129 – using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process).
Maclean further teaches
storing, for each machine learning training dataset of the plurality of machine learning training datasets, category data identifying a data category for the machine learning training dataset (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
the particular machine learning training dataset corresponding to a particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
training the second machine learning system using the second machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17).

Burr teaches 
storing, at the machine learning server computer (Burr, ¶0039 – teaches server), a confidence score threshold value (Burr, ¶0025 – teaches a predetermined threshold used for comparison [To compare to all of the values, it must be stored on the server]); 
the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score (Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined); 
determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold); 
in response to determining that the subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold), identifying one or more machine learning training datasets corresponding to the particular data category (Burr, ¶0028 – teaches based on the confidence value, the examples that are correctly classified can be determined [Using the correctly classified values, a training data set can be identified corresponding to a classification result [category]]); 
automatically selecting, from the one or more machine learning training datasets, a second machine learning training dataset (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [The identification of the training example includes both the input and output of the training example]; Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set); 
using the second machine learning system and the subset of the particular input dataset, computing a second output dataset (Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set; Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined; Burr, ¶0025 – teaches selecting a subset of training data by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [Because this process is iterative, after determining a subset, that subset is used for evaluation to determine a new subset [second output dataset]); 
replacing one or more data items in the particular output dataset with one or more corresponding items in the second output dataset (Burr, ¶0031 – teaches that after each training epoch, the 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky in view of Maclean with the teachings of Burr in order to remedy the inefficiencies of training by efficiently identifying the small portions of training data to will most effectively train a model and thus minimize errors in the field of machine learning training and configuration (Burr, ¶0016 – “To remedy the inefficiency of backpropagation, there is a need in the art to efficiently identify the small portion of training data that will be the most effective in training an ANN to generalize and thus minimize classification errors in a test set. Accordingly, the present disclosure provides systems and methods for improving performance of ANN training by identifying data in the training set that are most effective in training. Thus, data on which an ANN has already adequately trained can be skipped, allowing a faster overall training process.”).

Regarding claim 11, Gibiansky teaches all of the limitations of the method of claim 1 as noted above. However, Gibiansky does not explicitly teach storing, at the machine learning server computer, a plurality of machine learning training datasets; displaying, through the graphical user interface, a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets; receiving, through the graphical user interface, a selection of a particular selectable training option corresponding to a particular machine learning training dataset; in response to computing the particular output dataset, updating the particular machine learning training dataset using the particular input dataset and the particular output dataset.
Maclean teaches 
storing, at the machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers), a plurality of machine learning training datasets (Maclean, ¶0035 – teaches storing sets of data in a database; Maclean, ¶0046 – teaches a data set selection; Maclean, ¶0048 – teaches data sets accessible by or included in the comparative modeling system; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6); 
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of a particular selectable training option (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI) corresponding to a particular machine learning training dataset (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky with the teachings of Maclean in order to automatically step through iterative modeling of data in order to automatically identify suitable modeling results in the field of machine learning configuration using graphical user interfaces (Maclean,¶0027 – “The user takes guesses, adjusts model parameters, or, through selections in an interface, causes the comparative modeling system to automatically step through iterative modeling of the set of data using defined intervals. The settings for machine-learning models, in the comparative modeling system, may be hypo-
However, Gibiansky in view of Maclean does not explicitly teach in response to computing the particular output dataset, updating the particular machine learning training dataset using the particular input dataset and the particular output dataset.
Burr teaches in response to computing the particular output dataset, updating the particular machine learning training dataset using the particular input dataset and the particular output dataset (Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set; Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined; Burr, ¶0025 – teaches selecting a subset of training data by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky in view of Maclean with the teachings of Burr in order to remedy the inefficiencies of training by efficiently identifying the small portions of training data to will most effectively train a model and thus minimize errors in the field of machine learning training and configuration (Burr, ¶0016 – “To remedy the inefficiency of backpropagation, there is a need in the art to efficiently identify the small portion of training data that will be the most effective in training an ANN to generalize and thus minimize classification errors in a test set. Accordingly, the present disclosure provides systems and methods for improving performance of ANN training by identifying data in the training set that are most effective in training. Thus, data on which an ANN has already adequately trained can be skipped, allowing a faster overall training process.”).

Regarding claim 16, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 5.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 6.

Regarding claim 18, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 7.

Regarding claim 22, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125